Citation Nr: 1619802	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-48 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as opposed to solely a claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009). 
 
In April 2014, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

A July 2014 Board decision remanded the claim for additional development. 

In April 2015, the Veteran submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).   


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's posttraumatic stress disorder with depressive disorder is etiologically related to an in-service stressor event. 





CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. See 38 U.S.C.A. 
§ 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.


Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

To establish entitlement to service connection for posttraumatic stress disorder (PTSD), there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f) (2015). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that while in service in Cambodia, he experienced a major ambush where his truck was hit by a rocket propelled grenade.  See April 2014 Hearing Transcript.  The Veteran asserts that as result he has suffered from PTSD.  The record confirms that in June 1970, the Veteran's unit was pinned down in the base camp in Cambodia due to enemy fire.  See May 2009 DPRRS Report.  As such, the Veteran's reported stressor is verified and the remaining issue in dispute is whether or not the Veteran has a diagnosis of PTSD as a result of his in-service stressor.  To this end, there is conflicting evidence.  

VA examination reports from August 2009, October 2009, and April 2013 indicate that the Veteran did not meet the DSM IV criteria for PTSD.  However, Vet Center treatment records from January 2014 through March 2014 show that the Veteran was diagnosed with and treated for PTSD.  The Veteran also submitted a statement from a former supervisor Psy.D candidate and Sequoia Mental Health Clinical Director, N.L, stating that the Veteran struggled with internal thoughts and emotions that he related to serving in Vietnam.  She reported that he related his behaviors to memories and flashbacks from Vietnam.  In May 2015, the Veteran also submitted a PTSD Disability Benefits Questionnaire (DBQ) completed by clinical psychologist, J.H.H., indicating that the Veteran does have a diagnosis of chronic PTSD.  J.H.H. reported that he "personally diagnosed PTSD in 2012 and [the Veteran] continues to meet [the] criteria."  J.H.H. also provided an Axis I diagnosis of depressive disorder and indicated that the Veteran's "PTSD and depressive symptoms occur together and/or exacerbate one another."    

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board has carefully considered this information, and ultimately finds that the 
Board in this case cannot accord one opinion more weight than the other.  Hence, the Board finds that the evidence in this case is at least in equipoise.   

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD with depressive disorder have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD with depressive disorder.  As the Board finds that service connection is warranted for PTSD with depressive disorder, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD with depressive disorder is granted.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


